DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 13-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Llano (US 20150072114) in view of Stover et al. (US 20130340933), Robbins (US 3444732), Miller (US 3826701), Simmons (US 3925139) and King (US 6418974).
As to claim 13, Llano discloses a method of making adhesively backed fabric patches with release liner (Abstract).  Llano discloses that individual patches of a desired size may be made by die cutting a sheet of laminate fabric with adhesive and carrier into individual patches (paragraph 18).   Llano further discloses that the fabric 
Llano fails to teach or disclose that a scoring line, i.e. “kiss cut”, may be made into the liner.  Stover discloses that it is advantageous to form kiss cut into liner material to give it a crack and peel feature to enable rapid removal of said liner (paragraph 43-45).  Stover teaches that a fabric and liner is passed over a blade to score, i.e. not cut completely through, the liner without cutting or penetrating the fabric (Id.).  It would have been obvious for one of ordinary skill to place score lines into the liner of Llano and would have been motivated to do so because Stover teaches that the score line enables a crack and peel feature to enable rapid removal of said liner.  
The claimed adhesive thickness would have been the result of routine experimentation by a person having ordinary skill because Robbins (US 3444732; column 1, lines 50-60), Miller (US 3826701; column 3, lines 27-57), or Simmons (US 3925139; Abstract; column 5, lines 20-33) teaches that these are known parameters affecting adhesive strength in heat fusion bonding operations.  
The above references as combined fail to specifically teach or disclose whether the applique is cut by a heat cutting method instead of the die cutting method disclosed by Llano.  King discloses a method of making a woven fabric (Abstract).  King discloses that it is known and conventional in the art to use heated cutting methods such as laser 
Claims 14 and 15 are rejected for the same reasons as claim 13 above since King discloses that the heat cutting may be done by laser (claim 14) or heated die (claim 15).
As to claim 16, the method of claim 13 is taught as seen above.  The claimed fabric thickness is a limitation drawn to the size of the patch and is not sufficient to patentably distinguish over the prior art and thus would have been obvious at the time of the invention.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
As to claim 17, the method of claim 13 is taught as seen above.  Claim 17 is rejected for the same reasons as claim 13 above since the thickness of the adhesive would have been the result of routine experimentation as taught by the above references as combined.  
As to claim 18, the method of claim 13 is taught as seen above.  The method of the above references as combined would cut a score line in the laminate on the exposed side of the liner as taught by Stover.
As to claim 19, the method of claim 13 is taught as seen above.  The method of the above references as combined laminates the fabric and adhesive liner together to form a laminate.  The claimed curing time would have been the result of routine 
Claim 20, the method of claim 18 is taught as seen above.  The method of the above references as combined can form a scoring line (which does cut through the liner) to form a crack and peel feature in the liner.  
As to claims 21 and 22, the method of claim 13 is taught as seen above.  The method of the above references as combined would perform in the same recited manner as claimed since it contains all of the same recited elements of claim 13.  The claimed width of the seep seal is a limitation drawn to the size of the patch, amongst other factors, and is not sufficient to patentably distinguish over the prior art and thus would have been obvious at the time of the invention.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
As to claim 23, the method of claim 13 is taught as seen above.  The method of the above references as combined would form a sealed edge from a laser heat cutting step disclosed by King and would result in a sealed edge which would be bonded more tightly along said sealed edge than the rest of the patch as currently claimed.   
Claim 24 is rejected for the same reasons as claims 14 above.
Claim 25 is rejected for substantially the same reasons as claim 23 above.  The recited order of process steps would have been obvious to one of ordinary skill at the time of the invention since the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  Here, the expected result would be a method to form patches of adhesive backed nylon ripstop material with a liner for protecting said adhesive until said patch is ready to be used.   
As to claim 26, the method of claim 24 is taught as seen above.  Claim 26 is rejected for the same reasons as claim 16 above.
As to claim 27, the method of claim 24 is taught as seen above.  Claim 27 is rejected for the same reasons as claim 17 above.
As to claim 28, the method of claim 24 is taught as seen above.  Claim 28 is rejected for the same reasons as claim 18 above.
As to claim 29, the method of claim 28 is taught as seen above.  Claim 29 is rejected for the same reasons as claim 20 above.



Response to Amendment
The declaration under 37 CFR 1.132 filed January 29, 2021 is insufficient to overcome the rejection of claims 13-25 based upon 35 U.S.C. 103 as being unpatentable over Llano (US 20150072114) in view of Stover et al. (US 20130340933), Robbins (US 3444732), Miller (US 3826701), Simmons (US 3925139) and King (US 6418974) as set forth in the last Office action because: 
It states that the claimed subject matter solved a problem that was long standing in the art.  However, there is no showing that others of ordinary skill in the art were working on the problem and if so, for how long.  In addition, there is no evidence that if persons skilled in the art who were presumably working on the problem knew of the teachings of the above cited references, they would still be unable to solve the problem. See MPEP § 716.04.
Even though Applicant has received recognition and partnerships for the patches produced at the trade shows mentioned in the affidavit, Applicant’s arguments has compared it to the use of duct tape to repair tears in fabric instead of the adhesive patches known and conventional in the art as evidenced by Llano (US 20150072114) above.  Examiner would also point out that CrashbladeKnives ( https://www.youtube.com/watch?v=eaL5LtebRqM ) shows that it is known and conventional in the art to make a repair patch from a laminate comprising a nylon ripstop adhesive material with liner.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Response to Arguments
Applicant's arguments filed January 29, 2021 have been fully considered but they are not persuasive. 
Applicant argues on pages 7 and 8 that none of the prior art teaches or discloses the use of “denier nylon ripstop” as a fabric material to be used in an adhesive patch.  This argument is not persuasive since, as seen in the rejection above, Llano discloses the use of a ripstop nylon fabric in the adhesive patch with liner.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Well Bond Group (http://www.wellbondgroup.com/e_productshow/?17-Ripstop-nylon-tear-repair-patches-17.html ) sells ripstop nylon patches in various colors and shapes for repair on outdoor gear, tents, etc.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968.  The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745